Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00538-CR

                                       IN RE Kenneth McGRAW

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 9, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Kenneth McGraw filed this pro se petition for writ of mandamus on August 28,

2015, complaining of the trial court’s failure to rule on his three applications for writ of habeas

corpus and various motions filed in the underlying criminal proceeding. Relator has been

appointed trial counsel to represent him in connection with the criminal charges currently pending

against him. We conclude that any original proceeding on the issue raised should be presented by

relator’s trial counsel. Relator is not entitled to hybrid representation. See Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means

relator’s pro se mandamus petition will be treated as presenting nothing for this court’s review.

See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig.



1
 This proceeding arises out of Cause No. 2015CR6319, styled The State of Texas v. Kenneth McGraw, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.
                                                                                  04-15-00538-CR


proceeding). Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-